SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant-Appellant Mario Larrondo, convicted of possession with intent to distribute of 50 grams or more of a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), appeals from the district court’s (Siragusa, J.) sentencing decision. In particular, he contends that the evidence in the record does not support the court’s imposition of an obstruction-of-justice upward adjustment to his base offense level, pursuant to U.S.S.G. § 3C1.1. Having carefully reviewed the record, we are confident that this adjustment was not made in error.1
*773Accordingly, the sentence imposed by the district court is AFFIRMED.

. We are aided in this determination, as we were in deciding two cases that were consolidated with the instant case, United States v. Diaz, 328 F.3d 96 (2d Cir. 2003), and United States v. Larrondo, No. 02-1400 (2d Cir. April 25, 2003), by the very able submissions and argument made by the Assistant United States Attorney for the Western District of New York.